Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  132431-32 & (97)                                                                                      Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  SBC MICHIGAN,                                                                                         Stephen J. Markman,
            Appellee,                                                                                                  Justices

  v      	                                                           SC: 132431-32      

                                                                     COA: 254980      

                                                                     MPSC: XX-XXXXXXX 

  MICHIGAN PUBLIC SERVICE COMMISSION,

           Appellee,

  and
  MICHIGAN PAY TELEPHONE ASSOCIATION, 

           Appellant.  


  ___________________________________________/

         On order of the Court, the motion for admission pro hac vice of Henry T. Kelly is
  GRANTED. The application for leave to appeal the September 28, 2006 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2007                   _________________________________________
         t0220                                                                  Clerk